701 S.E.2d 668 (2010)
MORRIS COMMUNICATIONS CORP. d/b/a Fairway Outdoor Advertising
v.
CITY OF BESSEMER CITY ZONING BOARD OF ADJUSTMENT.
No. 150A10.
Supreme Court of North Carolina.
August 26, 2010.
Craig D. Justus, Asheville, for Morris Communications Corp.
David W. Smith, III, Gastonia, for City of Bessemer City Zoning Board.
Prior report: ___ N.C.App. ___, 689 S.E.2d 880.

ORDER
The Court allows petitioner's petition for discretionary review of issue Number 1:
(1) Did the Court of Appeals err in concluding that the Respondent Zoning Board's interpretation of the City of Bessemer City's Zoning Ordinance is entitled to some deference when the matter of the interpretation of an ordinance and/or statute is reviewed de novo on appeal and the reviewing court is entitled to freely substitute its judgment for that of the local zoning board?
*669 Petitioner's petition for discretionary review as to the remaining issues is denied.